Appeal by employer and insurance carrier from award by State Industrial Board of disability benefits under the Workmen’s Compensation Law made and entered in the office of the Board on November 13, 1935. Claimant was injured on October 20, 1928. On June 27, 1930, the case was closed with a lump sum award which would have extended the regular weekly payments of compensation to May 21, 1931. In 1934 claimant wrote letters to the Industrial Board complaining of the continuance of his injuries and was advised by the Board to file an attending physician’s report and that upon its receipt a reopening of his case would be considered. He filed such report and on December 12, 1934, the case was reopened and the award here appealed from was made after hearings. The appellants contend that the award, if any, should have been made against the special fund under section 25-a of the Workmen’s Compensation Law, and that the finding of the Industrial Board that on October 25,1934, the claimant had filed an application for compensation is unsupported by any evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.